Name: Commission Regulation (EC) No 2499/96 of 23 December 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  European construction;  tariff policy;  processed agricultural produce
 Date Published: nan

 No L 338/58 | EN Official Journal of the European Communities 28 . 12. 96 COMMISSION REGULATION (EC) No 2499/96 of 23 December 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, application of that Regulation was extended until 31 December 1997 by Regulation (EC) No 2490/96; Whereas Commission Regulation (EC) No 1588/94 Q, as last amended by Regulation (EC) No 1477/96 (6), adopts the detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation must be amended to take account of the extension of the measures for milk products provided for by Regulation (EC) No 3066/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Article 1 Regulation (EC) No 1588/94 is hereby amended as follows: 1 . Article 2 is replaced by the following: 'Article 2 With effect from 1 January 1997 the quantities referred to in Annex I shall be spread over the year as follows:  25 % during the period 1 January to 31 March,  25 % during the period 1 April to 30 June,  25 % during the period 1 July to 30 September,  25 % during the period 1 October to 31 December.'; 2. Annex I is replaced by the Annex hereto . Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and trans ­ itional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions (3), as last amended by Regulation (EC) No 2490/96 (4), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 provides for auto ­ nomous, transitional measures to adjust the agricultural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and Romania and the Republic of Bulgaria respectively, of the other part, from 1 January 1996 until the entry into force of the Addi ­ tional Protocols to the Europe Agreements currently being negotiated with the countries in question; whereas Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. (') OJ No L 368 , 31 . 12. 1994, p. 5 . F) OJ No L 368 , 31 . 12. 1994, p. 1 . ( 3) OJ No L 328 , 30. 12. 19!^, p. 31 . (4) See page 13 of this Official Journal . (5) OJ No L 167, 1 . 7. 1994, p . 8 . ( «) OJ No L 188 , 27. 7. 1996, p. 7 . 28 . 12. 96 EN Official Journal of the European Communities No L 338/59 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission No L 338/60 { en I Official Journal of the European Communities 28 . 12 . 96 ANNEX 'ANNEX I A. CHEESES FROM ROMANIA The following quantities of cheeses covered by the CN codes quoted may be imported in the Community with an 80 % reduction in the rate of customs duty: (tonnes) CN code Description 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 1 January to 30 June 1998 1 July 1998 to 30 June 1999 ex 0406 90 29 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 / Kashkaval Sacele (') Kashkaval Penteleu (') &lt; Kashkaval Dalia (') Kashkaval afumat Vidraru (') Kashkaval afumat Fetesti (') Brinza Moieciu (') i Brinza Vaca (') Brinza de Burduf (') Brinza topita Carpati (') 1 333,3 J 1 533,3 766,650 (2) 1 533,3 (2) 66,650 (2) 1 33,3 (2) (') Of cows milk . ( 2) These quantities do not take into account, and are irrespective of, the quantities eligible for a reduction in the rate of customs duty from 1996/97 onwards, to be agreed under the Europe Agreement. B. CHEESES FROM BULGARIA 1 . The following quantities of cheeses covered by the CN codes quoted may be imported in the Community with an (80 %) reduction in the rate of customs duty: (tonnes) CN code Description 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 1 January to 30 June 1998 1 July 1998 to 30 June 1999 0406 90 86 ex 0406 90 87 ex 0406 90 88 ex 0406 90 29 1 White brined cheese of Ã  cow's milk Kashkaval Vitosha of cow's milk 2 233,3 J 2 233,3 1 1 1 6,650 (') 2 233,3 (') 116,650 (') 233,3 (') (') These quantities do not take into account, and are irrespective of, the quantities eligible for a reduction in the rate of customs duty from 1996/97 onwards, to be agreed under the Europe Agreement. 2. The following quantities of cheeses covered by the CN codes quoted may be imported in the Community free of customs duties : (tonnes) CN code Product 1 January to 30 June 1996 1 July to 31 December 1996 1 January to 31 December 1997 ex 0406 90 31 ex 0406 90 50 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Cheese other than cheese of cow's milk / 200 200 400'